          Case 4:19-cv-00337-JGZ Document 18 Filed 12/09/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   April Silliman,                                NO. CV-19-00337-TUC-JGZ
10                  Plaintiff,
                                                   JUDGMENT OF DISMISSAL IN A
11   v.
                                                   CIVIL CASE
12   Pennsylvania Higher Education Assistance
     Agency, et al.,
13
                    Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed
18   December 9, 2019, Plaintiff to take nothing, and the complaint and action are dismissed
19   with prejudice.
20                                           Brian D. Karth
                                             District Court Executive/Clerk of Court
21
22   December 9, 2019
                                             s/ Clara Ortiz
23                                      By   Deputy Clerk
24
25
26
27
28
